       Case: 1:16-cr-00109 Document #: 145 Filed: 12/01/20 Page 1 of 1 PageID #:974




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No.    16 CR 109
vs.,                                              Judge Robert M. Dow

RALPH GARCIA


                                     NOTICE OF APPEAL


         Notice is hereby given that Ralph Garcia, the above-named defendant, hereby appeals to

the United States Court of Appeals for the Seventh Circuit. The sentencing was conducted

before the District Court on November 17, 2020 and the Judgement Order was entered on

December 1, 2020.



Dated: Tuesday, December 1, 2020



                                                            Respectfully submitted,


                                                            s/John C. Legutki
                                                            Attorney for Ralph Garcia

John C. Legutki
53 W. Jackson Blvd.
Suite 920
Chicago, Illinois 60604

Phone:          (312) 939-8747
Fax:            (312) 939-0054

jlegutki@outlook.com
